Title: To Thomas Jefferson from Charles François d’Anmours, 30 September 1804
From: Anmours, Charles François d’
To: Jefferson, Thomas


               
                  Sir,
                  New Orleans, Sepbre. 30th 1804.
               
               If the Hurricanes that have so much agitated the Ocean of the Political world, since I had the Pleasure of seeing you last, on the Borders of the Atlantic, have not entirely erazed from your Memory the features of a man you always treated with a distinguished Kindness; you will perhaps hear, with a smile of satisfaction, that that man is still alive, and still full of the same sentiments of attachment and Respect with which you inspired him from the first instant of his acquaintance with you. Retired from Publick affairs ever since the death of the last, and most unfortunate, of the Kings of France, I have also, at the same time, withdrawn from the active part of society; and from my Retreat, in the bosom of the immense forests of Louisiana, have Remained a Passive, and almost an indifferent Spectator, of the scenes that have been acted on the theatre of the world, and a Judge of the performances of the actors. yet, amongst them, one has afforded me a real pleasure; and it is that of your Being raised to the first rank of the new World; not so much indeed on your own account, as on that of mankind at large: it is so very seldom it sees a true Philosopher ascend a station from which he may strengthen his precepts by his own Example.
               This letter, Sir, will be deliver’d to you by M. Derbigny, a most intimate friend of mine. of him I will Say but little; Because you will soon discover his own merit and value. In the present circumstances one point, however may render him more particularly interesting to you. He has Long resided in upper, as well as in lower Louisianna. for Several years he has been Employ’d in the Spanish Service in these Parts; and a Genius for observation, cultivated by a classical, and Polite Education, have Render’d him, in every Respect, a proper source of information concerning this country, its Population, and other relatives; and I believe from him may be derived more solid, and impartial, information upon those subjects than (I have Reasons to believe it) was ever transmitted from this to the atlantic side of the alleghany’s.
               with the Sincerest Sentiments of attachment for your Person, and the highest respectfull ones for your Rank I have the honour to be 
               Sir, your most obedient and Most humble Servt
               
                  Ch. d’Anemours;formerly consul General ofFrance in virginia &c. &c.
               
            